Citation Nr: 1242232	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-34 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral degenerative disc disease and facet hypertrophy (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for right L5 radiculopathy associated with the lumbar spine disability.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to April 2007, with subsequent service in the Army National Guard until 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection for lumbosacral degenerative disc disease and facet hypertrophy and for L5 radiculopathy associated with the lumbar spine disability and assigned a 10 percent evaluation for each disability effective from December 21, 2009.

The Veteran submitted a claim for a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) in February 2010, but the RO denied that claim in an April 2010 rating decision.  The RO considered the Veteran's August 2010 substantive appeal (VA Form 9 for the issues of entitlement to higher initial evaluations for the lumbar spine disability and radiculopathy) as a notice of disagreement to the TDIU rating decision.  Thereafter, a November 2010 statement of the case was issued for the TDIU claim, but the Veteran did not perfect an appeal as to that issue.  The Board does note the Court's holding that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran has not raised the issue of unemployability since the November 2010 statement of the case.  Accordingly, the issue of entitlement to TDIU is not currently before the Board.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues decided herein.






FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks

2.  The Veteran does not have a separate neurological disability distinct from his lumbar spine disability other than right L5 radiculopathy. 

3.  The Veteran's right L5 radiculopathy is manifested by complaints of pain and occasional numbness and weakness with objective evidence of normal sensation slightly decreased deep tendon reflexes, normal muscle tone, and the absence of atrophy.  The disability is not productive of moderate, incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for lumbosacral degenerative disc disease and facet hypertrophy have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for right L5 radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for lumbosacral degenerative disc disease and facet hypertrophy and radiculopathy.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for his lumbar spine disability and radiculopathy.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any available, outstanding records that are relevant to the claims being decided herein. 

The Veteran was also afforded VA examinations in February 2010 and April 2010 in connection with his current claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


A.  Lumbar Spine Disability 

The Veteran's service-connected lumbar spine disability is currently assigned a 10 percent disability evaluation effective from December 21, 2009, pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5242

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For purposes of VA compensation, the regulations define normal range of motion for the thoracolumbar spine as 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id.  Note (2). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his service-connected lumbosacral degenerative disc disease and facet hypertrophy. 

In his December 2009 claim, the Veteran noted his ongoing pain and limitation on physical activity, such as running due to his lumbar spine disability.

In a January 2010 written statement from the Veteran, he reported that he is limited in the type of physical activities that he can perform following his 2005 back injury, such as exercising.  Statements submitted that same month from his parents note a difference in his physical activities and his frequent complaints of pain following his back injury and how he took medication to attempt to control the pain.

In a February 2010 written statement submitted with the Veteran's TDIU claim, he indicated that he quit his job to attend college, in an attempt to find a position that was less strenuous on his back.

The Veteran was afforded a VA examination in February 2010 during which he complained of constant, aching pain following his 2005 injury.  He indicated that the pain radiated and that flare-ups occurred at least one to time per month.  He also reported that he was a full-time student and stated that he did not require treatment from a physician prescribing bedrest in the past year or hospitalizations.  He also denied having any stiffness, fatigue, spasms, decreased motion, numbness, paresthesias, foot weakness, bladder or bowel complaints, or erectile dysfunction, aside from right leg weakness and numbness.  The examiner noted that the Veteran was limited in some activities, such as lifting heavy objects and exercising, but he was able to perform activities of daily living without restriction.  On physical examination, range of motion testing revealed forward flexion to 110 degrees, extension to 35 degrees, left and right lateral flexion to 40 degrees, and left and right lateral rotation to 40 degrees, all without pain on motion.  Repetitive motion did not increase the loss of range of motion.  During a flare-up or following repetitive use, the Veteran is additionally limited by pain, but not other functional loss.  The examiner noted a normal gait and spine (no curvature; symmetry in appearance) with no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back.  The examiner reviewed a January 2008 MRI report and noted the results in the examination report.  A radiological report performed the day of the VA examination revealed mild sclerosis and hypertrophy in the posterior elements of L4, L5, and S1 with no malalignment.  The diagnosis was lumbosacral degenerative disc disease and facet hypertrophy (degenerative joint disease).

In his March 2010 notice of disagreement, the Veteran asserted that he experienced difficulty with back discomfort, such as sitting in a chair while attending his classes or standing for long periods of time.

An April 2010 VA examination was conducted by the same VA examiner.  The Veteran reported continuing as a full-time college student with symptoms almost identical to those during his February 2010 examination.  He noted having flare-ups occurring one to two times per day, which were precipitated by sitting in a chair for over an hour or standing more than two hours.  He indicated that his symptoms were alleviated by taking ibuprofen.  In addition, he described that his discomfort and pain continued to be constant.  The Veteran had no incapacitating episodes during the past twelve months with acute signs and symptoms due to intervertebral disc syndrome requiring bedrest prescribed by a physician or any such treatment.  On physical examination, range of motion testing revealed forward flexion to 120 degrees, extension to 10 degrees active motion (at which Veteran stopped moving for no apparent reason), extension to 40 degrees on passive motion and easily achieved, left and right lateral flexion to 40 degrees, and left and right lateral rotation to 40 degrees, all without pain on motion.  Repetitive motion did not increase the loss of range of motion.  During a flare-up or following repetitive use, the Veteran is additionally limited by pain, but not other functional loss.  The examiner noted that he had a normal gait and spine (no curvature, symmetry in appearance), with no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back was found.  The examiner again reviewed the January 2008 neurological and February 2010 radiography reports.  The diagnosis continued to be lumbosacral degenerative disc disease and facet hypertrophy.  The examiner opined that the Veteran was able to secure and maintain gainful employment in any capacity involving light physical work, but not heavy labor, when considering his service-connected disabilities.

In an April 2010 written statement from the Veteran, he reports that he is limited in the type of physical activities he can perform following his 2005 back injury and that this limitation made it difficult to get a job requiring physical work.  Statements submitted that same month from his parents note that the Veteran had difficulty with house and yard work due to his back pain.

In the Veteran's August 2010 substantive appeal, he noted his difficulties in searching for jobs due to his physical pain after sitting and standing for periods of time.  He specifically noted his disagreement with the disability percentage.

An October 2010 VA treatment record shows prolonged standing aggravated the Veteran's back pain and noted it was relieved by rest.

A February 2011 VA treatment record shows mild tenderness to palpation of the right paraspinal muscles with good back range of motion, including good flexion, extension, and lateral rotation.

Based on the foregoing evidence, the Board finds that an evaluation in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  The Veteran has not been shown to have forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion not greater than 120 degrees.  In fact, the February 2010 VA examination revealed forward flexion to 110 degrees, extension to 35 degrees, left and right lateral flexion to 40 degrees, and left and right lateral rotation to 40 degrees.  The April 2010 VA examination also showed him to have forward flexion to 120 degrees, extension to 10 degrees active motion (at which Veteran stopped moving for no apparent reason), extension to 40 degrees on passive motion and easily achieved, left and right lateral flexion to 40 degrees, and left and right lateral rotation to 40 degrees.  

Moreover, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   In this regard, the Veteran told the February 2010 VA examiner that he did not have any spasms, and a physical examination revealed a normal gait and a normal spine without curvature.   Similarly, the April 2010 revealed no objective evidence of spasm, and the Veteran had a normal gait and normal spine.  

In addition, there is no indication that the Veteran has had incapacitating episodes with a total duration of at least two weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least two weeks.  In fact, the Veteran told both of the VA examiners that he did not having any incapacitating episodes during the past twelve months that required bedrest prescribed by a physician.  As such, he has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected lumbar spine disability and radiculopathy.  The evidence of record does not identify any separate neurological findings or disability.  In fact, during the February 2010 VA examination, the Veteran denied having any numbness, paresthesias, foot weakness, bladder or bowel complaints, or erectile dysfunction, aside from his right leg weakness and numbness, which are already contemplated by the 10 percent evaluation assigned for his radiculopathy.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   Therefore, the Board concludes that the Veteran did not suffer from additional neurological deficiency that is a manifestation of his service-connected lumbar spine disability so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's back is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the February 2010 and April 2010 VA examiners noted that testing was performed without pain on motion and commented that repetitive motion did not increase the loss of range of motion.  They also indicated that the Veteran had pain during a flare-up or repetitive use, but not functional loss.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher initial evaluation for lumbosacral degenerative disc disease and facet hypertrophy.


B.  Radiculopathy 

The Veteran's service-connected right L5 radiculopathy associated with his lumbar back is currently assigned a 10 percent disability evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  That evaluation has been in effect since December 21, 2009.  

Under Diagnostic Code 8520, a 10 percent evaluation is contemplated for mild, incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis, and a 40 percent evaluation is assigned for moderately severe incomplete paralysis.  A 60 percent evaluation is contemplated for severe incomplete paralysis with marked muscular atrophy, and an 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his right L5 radiculopathy.  

An October 2009 VA treatment record shows that the Veteran did not experience radiculopathy during the previous six months.

During the February 2010 VA examination, as noted previously, the Veteran complained of right leg weakness, numbness, and tingling.  On examination, strength testing was 5/5, and he had deep tendon reflexes of 2/4 throughout bilaterally.  Both tone and rapid alternating movements were within normal limits with no atrophy, fasciculation, or tremor.  Sensory testing revealed a normal light touch, pinprick, vibration, and double simultaneous extinction.  The examiner noted that the disability resulted from trauma to the lumbosacral nerve roots, but there was no disability from any specific major nerve and no specific impairment of motor or sensory function or fine motor control.  In addition, there was no paralysis, neuritis, neuralgia, muscle wasting, or atrophy.  The examiner reviewed July 2008 EMG and nerve conduction studies and noted the results in the examination report.  As relevant to this evaluation, the diagnosis provided that there was no clinical evidence, but there was EMG evidence of lumbosacral radiculopathy in the right leg.

During the April 2010 VA examination, the Veteran reported symptoms almost identical to those of the February 2010 examination, except that his low back pain did not radiate into his legs, and he denied sensory complaints in either leg.  On examination, strength testing was 5/5, and he had deep tendon reflexes of 2/4 throughout bilaterally.  Both tone and rapid alternating movements were within normal limits with no atrophy, fasciculation, or tremor.  Sensory testing revealed a normal light touch, pinprick, vibration, and double simultaneous extinction.  The examiner noted that there was no disability from any specific major nerve and no specific impairment of motor or sensory function or fine motor control.  In addition, there was no paralysis, neuritis, neuralgia, muscle wasting, or atrophy.  The examiner again reviewed the July 2008 neurological reports and noted the results in his report.  The continued neurological diagnosis was chronic right L5 radiculopathy by EMG, but not by clinical criteria.  The examiner noted that the Veteran's symptoms were more due to obesity and deconditioning rather than his lumbar spine disability.

An October 2010 VA treatment record shows complaints of occasional bilateral radiculopathy and denial of bowel or bladder function issues.

A February 2011 VA treatment record shows complaints of right-sided radiculopathy and denial of bowel or bladder function issues.  Neurological examination presented normal affect.

Given the above, the Board finds that a disability rating in excess of 10 percent for the Veteran's L5 radiculopathy is not warranted.  Specifically, the radiculopathy has not been manifested by moderate incomplete paralysis.  The Veteran has described intermittent radiating pain from his back into his legs during the period on appeal and right leg weakness, numbness, and tingling during the February 2010 VA examination.  During the April 2010 VA examination and at times throughout his VA treatment, he denied such radiating pain.  The VA examiner in both examinations opined that there was no clinical evidence of radiculopathy, as it was based on EMG evidence.  Deep tendon reflexes were slightly diminished, but the Veteran's strength was full with normal muscle tone and no atrophy.  Considering the record as a whole, the evidence suggests that this radiculopathy is consistent with an evaluation of no more than mild incomplete paralysis of the sciatic nerve.  

The Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations, his personal written submissions, and the written submissions of his parents, in deciding this case.  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded.  

The Board concludes that the preponderance of the evidence is against a finding for a disability rating in excess of 10 percent for the Veteran's right L5 radiculopathy associated with the lumbar back disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability and radiculopathy are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).   Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability and radiculopathy under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial rating in excess of 10 percent for lumbosacral degenerative disc disease and facet hypertrophy (lumbar spine disability) is denied.

An initial rating in excess of 10 percent for right L5 radiculopathy associated with the lumbar spine disability is denied.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


